1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5    916-498-5700/Fax 916-498-5710
6    Attorney for Defendant
     JUN MICHAEL DIRAIN
7
8
                             IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                  )   Case No. 2:11-CR-0296 WBS
                                                )
13                           Plaintiff,         )
                                                )   STIPULATION AND ORDER
14               vs.                            )   REGARDING TRAVEL AND
                                                )   RETURN OF PASSPORT
15   JUN MICHAEL DIRAIN,                        )
                                                )
16                           Defendant.         )   Judge: Hon. Edmund F. Brennan
                                                )
17                                              )
18
19          It is hereby stipulated and agreed between defendant, Jun Michael Dirain, and plaintiff,
20   United States of America, as follows:
21          1. On October 30, 2018, the Court ordered the Clerk to return Mr. Dirain’s expired U.S.
22              passport to him so that he could renew it in advance of a family trip to the Philippines
23              (now completed). Doc. 790.
24          2. Mr. Dirain surrendered both the expired and new passports to the Clerk on January
25              11, 2019, after he received them from the State Department, docs. 810, 811, and again
26              surrendered his passport after traveling to the Philippines, doc. 823.
27          3. In light of the above, the parties agree that the Clerk shall return Mr. Dirain’s current
28              U.S. Passport to defense counsel so that Mr. Dirain may use it for a short trip to

                                                     -1-
1               Mexico, departing April 18, which the parties agree may be permitted. Mr. Dirain
2               will return the passport to defense counsel for surrender to the Clerk after his return
3               on April 21.
4                                                  Respectfully submitted,
5                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
6
7    Dated: April 2, 2019                          /s/ T. Zindel__________________
                                                   TIMOTHY ZINDEL
8                                                  Assistant Federal Defender
                                                   Attorney for JUN MICHAEL DIRAIN
9
10                                                 McGREGOR SCOTT
                                                   United States Attorney
11
12   Dated: April 2, 2019                          /s/ T. Zindel for B. Fogerty ____
                                                   BRIAN FOGERTY
13                                                 Assistant U.S. Attorney
14
15                                               ORDER
16          The Clerk shall return Mr. Dirain’s passport to the Federal Defender’s Office so that Mr.
17   Dirain may use it for the trip noted above, which is hereby permitted. Mr. Dirain shall return his
18   passport to the Clerk promptly following his return to the U.S.
19          IT IS SO ORDERED.
20
21   Dated: April 2, 2019                          _____________________________
                                                   HON. EDMUND F. BRENNAN
22                                                 United States Magistrate Judge
23
24
25
26
27
28

                                                     -2-
